                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


BRIAN P. WILLIAMS
and JAY HOWARD,                                            Case No. 17-12724

              Plaintiffs,                                  Honorable Nancy G. Edmunds
v.
DEARBORN MOTORS 1, LLC,
d/b/a ALL PRO NISSAN OF DEARBORN,

              Defendant.
________________________________________/
    OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR JUDGMENT ON THE
     PLEADINGS OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT [24]
    AND GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
            [26] REGARDING PLAINTIFF WILLIAMS’ INDIVIDUAL CLAIMS

        Plaintiffs are former employees of Defendant Dearborn Motors 1, LLC, d/b/a All

Pro Nissan of Dearborn, who were required to sign an arbitration agreement as a

condition of continued employment with Defendant. Plaintiff Brian Williams (“Plaintiff” or

“Williams”) refused to sign the arbitration agreement and was terminated. Plaintiff

alleges that his termination was unlawful retaliation in violation of Title VII of the Civil

Rights Act of 1964 (“Title VII”) (Count IV), the Age Discrimination in Employment Act

(“ADEA”) (Count V), and the Americans with Disabilities Act (“ADA”) (Count VI).

Currently before the Court are cross-motions for judgment on the pleadings regarding

these claims. (Dkts. 24, 26.) For the reasons discussed below, the Court DENIES

Plaintiff’s motion and GRANTS Defendant’s motion.

I.      Background


                                               1 
 
 
              Defendant is a car dealership located in Dearborn, Michigan. According to the

First Amended Complaint, Williams began working for Defendant as a porter in May

2015. Plaintiff Jay Howard began working for Defendant as a mechanic in June 2015.

In December 2015, Defendant advised Plaintiffs and all other employees that they were

required to sign an arbitration agreement in order to remain employed. After returning

from sick leave for neuropathy, epilepsy, sickle cell disease, and depression, Williams

refused to sign the arbitration agreement, and Defendant terminated his employment in

January 2016 as a result. Howard, on the other hand, did sign the arbitration

agreement to keep his job.1

              In January 2016, Williams filed charges of discrimination with the EEOC. (Dkt. 3-

3.) In October 2016, the EEOC determined that there was reasonable cause to believe

that Defendant violated Title VII, the ADA, the Equal Pay Act, the ADEA, and the

Genetic Information Non-Disclosure Act. (Dkt. 3-4.) In January 2017, the State of

Michigan denied Williams unemployment benefits because, according to Defendant,

Williams had been fired for misconduct in violation of company policy. (Dkt. 3-6.) In

March 2017, the EEOC issued Williams Notice of Right to Sue letters. (Dkt. 3-7.)

              Plaintiff originally filed this lawsuit in August 2017. In their First Amended

Complaint, in addition to Plaintiffs’ individual claims, Plaintiffs brought class claims of

discrimination in violation of Title VII, the ADA, and the ADEA on behalf of themselves

and a class of Defendant’s employees and former employees who were similarly

required to sign an arbitration agreement. Defendant brought a motion to dismiss the

                                                            
              1
        Defendant later terminated Howard’s employment. However, the Court will only
discuss the facts related to Howard to the extent necessary to understand the issues
relevant to Williams’ claims.
                                                               2 
 
 
class claims and to compel arbitration of Howard’s individual claims. Plaintiffs

responded by arguing that both the class action waiver and out-out provisions of the

arbitration agreement were unenforceable. This Court rejected those arguments and

granted Defendant’s motion. See Williams v. Dearborn Motors 1, LLC, No. 17-12724,

2018 U.S. Dist. LEXIS 87176, at *21 (E.D. Mich. May 24, 2018). The Court also

considered and denied a motion for reconsideration of that decision. See Williams v.

Dearborn Motors 1, LLC, No. 17-12724, 2018 U.S. Dist. LEXIS 137825 (E.D. Mich. Aug.

15, 2018).

       Plaintiff Williams now brings a motion for a judgment on the pleadings or, in the

alternative, for partial summary judgment on his individual retaliation claims, (dkt. 24),

and Defendant brings a cross-motion for a judgment on the pleadings on those same

claims, (dkt. 26). Responses and replies have been filed to both motions. (Dkts. 29,

33, 36.) The Court heard oral arguments on the motions on January 16, 2019.

II.    Legal Standard

       Plaintiff and Defendant seek a judgment on the pleadings pursuant to Federal

Rule of Civil Procedure 12(c). Motions for a judgment on the pleadings under Rule

12(c) are analyzed under the same standard as motions to dismiss for failure to state a

claim under Rule 12(b)(6). Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 511-12 (6th Cir.

2001) (citing Mixon v. Ohio, 193 F.3d 389, 399-400 (6th Cir. 1999)). In reviewing the

motion, courts “construe the complaint in the light most favorable to the plaintiff, accept

all of the complaint's factual allegations as true, and determine whether the plaintiff

undoubtedly can prove no set of facts in support of his claim that would entitle him [or

her] to relief.” Id. at 512 (citing Mixon, 193 F.3d at 400).

                                              3 
 
 
III.          Analysis

              Title VII makes it unlawful for an employer to discriminate against any of its

employees because that employee “has opposed any practice made an unlawful

employment practice by this title.”2 42 U.S.C. § 2000e-3(a). Both the ADEA and ADA

contain similar anti-retaliation provisions. See 29 U.S.C. § 623(d); 42 U.S.C. §

12203(a). The elements of a prima facie case of retaliation are the same under all three

statutes. In order to establish retaliation, Plaintiff must prove that 1) he engaged in

protected activity, 2) Defendant knew he exercised in protected activity, 3) an adverse

employment action was subsequently taken against him, and 4) there was a causal

connection between the protected activity and the adverse employment action. See

Morris v. Oldham Cty. Fiscal Court, 201 F.3d 784, 792 (6th Cir. 2000) (Title VII); Fox v.

Eagle Distrib. Co., 510 F.3d 587, 591 (6th Cir. 2007) (ADEA); Penny v. United Parcel

Serv., 128 F.3d 408, 417 (6th Cir. 1997) (ADA).

              Plaintiff argues that he is entitled to a judgment on the pleadings because he

engaged in protected activity when he refused to sign the arbitration agreement he

believed was unlawful, Defendant knew that he engaged in that protected activity, an

adverse employment action was taken against him when he was terminated, and his

termination was admittedly a result of his refusal to sign the arbitration agreement.

Defendant disputes elements one, two, and four of Plaintiff’s prima facie case of

retaliation. Defendant argues that because the arbitration agreement was lawful, as this

Court has already held, Plaintiff cannot establish the protected activity element of his



                                                            
              2
                  This is known as the opposition clause of the anti-retaliation provisions.
                                                               4 
 
 
prima facie case. Defendant further argues that Plaintiff cannot establish but-for

causation and that it is entitled to a judgment on the pleadings.

              To prove that he engaged in protected activity under the opposition clause,

Plaintiff “must establish that he challenged an employment practice that he reasonably

believed was unlawful.” Yazdian v. ConMed Endoscopic Techs., Inc., 793 F.3d 634,

645 (6th Cir. 2015) (citation omitted). This may include “refusing to obey an order

because the worker thinks it is unlawful.” See Johnson v. Univ. of Cincinnati, 215 F.3d

561, 579 (6th Cir. 2000). Plaintiff argues that it is irrelevant that this Court upheld the

enforceability of the arbitration agreement. Rather, according to Plaintiff, because he

had a good faith belief that the agreement was unlawful, refusing to sign it constituted

protected activity.

              While Plaintiff is correct that the challenged practice need not ultimately be found

unlawful, see id. at 579-80, his belief that the arbitration agreement was unlawful must

not only have been made in good faith but must also be reasonable, see Jones-

McNamara v. Holzer Health Sys., 630 F. App’x 394, 401 (6th Cir. 2015) (noting that the

belief that an employment practice was unlawful has both a subjective and objective

component and finding the belief held by the plaintiff in that case not objectively

reasonable) (unpublished).3 Plaintiff’s argument focuses only on the subjective

component of the analysis and ignores the objective component.

              In Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1312 (11th Cir. 2002), the

Eleventh Circuit Court of Appeals considered whether plaintiffs’ subjective belief that

                                                            
              3
          This was a retaliatory discharge case brought under the False Claims Act, but
such claims “proceed under the same rules applicable to other employment-related
retaliation.” See Jones-McNamara, 630 F. App’x at 397-98.
                                                               5 
 
 
mandatory arbitration was unlawful was “objectively reasonable.” The court noted that,

at that time, arbitration agreements had received “near universal approval” and

conducted a lengthy analysis regarding the enforceability of arbitration agreements in

the context of employment discrimination claims. See id. at 1312-15. Thus, despite an

older Ninth Circuit case disallowing mandatory arbitration of such claims and EEOC

policy statements to the contrary, the court held that the plaintiffs’ belief was not

reasonable and therefore their refusal to agree to compulsory arbitration was not

protected activity. Id. at 1315.

              Here, Plaintiffs did not believe that mandatory arbitration itself was unlawful like

the plaintiffs in Weeks did, but rather believed that the arbitration agreement was

unlawful due to some of its material terms. See Williams, 2018 U.S. Dist. LEXIS 87176,

at *9-20 (rejecting the arguments that the arbitration agreement was unlawful and

unenforceable due to its class action waiver and opt-out provisions). Nonetheless, the

Court finds that this belief was not objectively reasonable. As the Court previously

noted, “‘[i]n the Federal Arbitration Act, Congress has instructed federal courts to

enforce arbitration agreements according to their terms.’” See Williams, 2018 U.S. Dist.

LEXIS 137825, at *4 (quoting Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1619 (2018)).4

To now find that a belief that particular terms of an arbitration agreement render it

                                                            
              4
          Plaintiff argues that Epic Systems was handed down by the Supreme Court
after he refused to sign the arbitration agreement. However, the Federal Arbitration Act
was passed by Congress in 1925 and “manifest[s]” a “liberal federal policy favoring
arbitration agreements.” See Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
473 U.S. 614, 625 (1985) (quotations and citation omitted). Moreover, Epic Systems
only dealt with the enforceability of the class action provision in the arbitration
agreement, not the arbitration agreement as a whole. Even if Plaintiff believed the class
action provision was unenforceable, he could have signed the agreement and
challenged that provision in court, as he in fact did.
                                                               6 
 
 
unlawful is objectively reasonable would run contrary to that instruction and established

caselaw favoring arbitration agreements. Moreover, it would render the reasonableness

inquiry meaningless.

       And even if Plaintiff’s belief in the unlawfulness of the arbitration agreement was

objectively reasonable, Plaintiff’s argument that his refusal to sign the arbitration

agreement constituted protected activity fails for another reason. “In order to receive

protection under the ADEA, a plaintiff’s expression of opposition must concern a

violation of the ADEA.” Fox v. Eagle Distrib. Co., 510 F.3d 587, 591-92 (6th Cir. 2007)

(finding that Plaintiff’s complaints about the denial of his promotion did not constitute

protected activity under the ADEA because he did not reference alleged acts of age

discrimination).

       Here, Plaintiff did not believe that the arbitration agreement was unlawful under

the relevant statutes because requiring him to sign it constituted discrimination in and of

itself, but rather because it deprived him of his right to seek redress under those

statutes. In other words, his belief was that requiring him to sign the arbitration

agreement violated the statutes’ procedural requirements rather than their substantive

requirements. Thus, his act of opposition—refusing to sign the arbitration agreement—

did not concern an act of race, age, or disability discrimination and is therefore

insufficient to serve as a basis for his retaliation claims. See Weeks, 291 F.3d at 1316

(stating that it would require “intellectual dishonesty” to “extrapolate from [the lists of

unlawful employment practices in Title VII, the ADEA, and the ADA] the premise that the

action of an employer requiring employees to arbitrate employment disputes is an

‘unlawful’ employment practice”).

                                               7 
 
 
              In sum, Plaintiff’s refusal to sign a lawful arbitration agreement was not protected

activity because his belief that the arbitration agreement was unlawful was not

objectively reasonable nor was his act of opposition related to a violation of or an

unlawful employment practice under Title VII, the ADEA, or the ADA.5 Therefore,

Plaintiff has not alleged a prima facie case of retaliation and Defendant is entitled to a

judgment on the pleadings.

IV.           Conclusion

              For the above-stated reasons, Plaintiff Williams’ motion for judgment on the

pleadings or, in the alternative, for partial summary judgment on his individual retaliation

claims (Counts IV, V, and VI) is DENIED and Defendant’s motion for a judgment on the

pleadings on those same claims is GRANTED.

              SO ORDERED.

                                                               s/Nancy G. Edmunds
                                                               Nancy G. Edmunds
                                                               United States District Judge

Dated: January 22, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on January 22, 2019, by electronic and/or ordinary mail.

                                                               s/Lisa Bartlett
                                                               Case Manager




                                                            
              5
          Because the Court finds that Plaintiff did not engage in protected activity, there
is no need to discuss Defendant’s arguments regarding the knowledge and causation
elements of Plaintiff’s prima facie case. See Jones-McNamara, 630 F. App’x at 404
(stating that because the court had concluded that plaintiff did not engage in protected
activity, there was no need to discuss the arguments regarding the remaining elements
of plaintiff’s prima facie case).
                                                                        8 
 
 
